                Case 18-10601-MFW                Doc 3127         Filed 12/11/20        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              x
    In re:                                                    :   Chapter 11
                                                              :
    THE WEINSTEIN COMPANY HOLDINGS                            :   Case No. 18-10601 (MFW)
    LLC, et al.,                                              :
                                                              :   (Jointly Administered)
                     Debtors.1                                :
                                                              :   Re: Docket No. 3086
                                                              x

         CERTIFICATION OF NO OBJECTION REGARDING TWENTY-FIFTH
           MONTHLY FEE APPLICATION OF SEYFARTH SHAW LLP FOR
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
      REIMBURSEMENT OF EXPENSES AS SPECIAL LITIGATION COUNSEL TO
       THE DEBTORS AND DEBTORS-IN-POSSESSION FOR THE PERIOD FROM
     SEPTEMBER 1, 2020 THROUGH SEPTEMBER 30, 2020 (NO ORDER REQUIRED)

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading with respect to the twenty-fifth monthly fee

application for compensation and reimbursement of expenses (the “Monthly Application”) of

Seyfarth Shaw LLP (the “Applicant”) listed on Exhibit A attached hereto.                               The Monthly

Application was filed with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) on November 13, 2020. The undersigned further certifies that he has

reviewed the Bankruptcy Court’s docket in these cases and no answer, objection or other

responsive pleading to the Monthly Application appears thereon. Pursuant to the Notice of Fee

Application filed with the Monthly Application, objections to the Monthly Application were to be

filed and served no later than December 3, 2020 at 4:00 p.m. (ET).



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.


RLF1 24450561v.1
               Case 18-10601-MFW        Doc 3127    Filed 12/11/20     Page 2 of 4




                   The Monthly Application was filed and served in accordance with the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, dated April 17, 2018 [Docket No. 247] (the “Interim Compensation Order”).

Pursuant to the Interim Compensation Order, the above-captioned debtors and debtors in

possession are authorized to pay the Applicant eighty percent (80%) of the fees and one hundred

percent (100%) of the expenses requested in the Monthly Application upon the filing of this

certification without the need for a further order of the Bankruptcy Court. A summary of the fees

and expenses sought by the Applicant is annexed hereto as Exhibit A.




                                                2
RLF1 24450561v.1
               Case 18-10601-MFW    Doc 3127     Filed 12/11/20    Page 3 of 4




 Dated: December 11, 2020
 Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: collins@rlf.com
                                           heath@rlf.com
                                           shapiro@rlf.com
                                           haywood@rlf.com
                                           queroli@rlf.com

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700
                                   Email: pzumbro@cravath.com
                                          jzobitz@cravath.com
                                          kdemasi@cravath.com


                                   Attorneys for the Debtors and Debtors in Possession




                                             3
RLF1 24450561v.1
                Case 18-10601-MFW           Doc 3127     Filed 12/11/20      Page 4 of 4




                                              EXHIBIT A

                                      Professional Fees and Expenses
                                         Monthly Fee Application

    Applicant         Fee Application     Total Fees     Total     Objection    Amount of    Amount of
                       Period, Filing     Requested    Expenses    Deadline:       Fees       Expenses
                      Date, Docket No.                 Requested                Authorized   Authorized
                                                                                to be Paid   to be Paid
                                                                                 @ 80%        @ 100%
Seyfarth Shaw LLP       Twenty-Fifth      $14,532.00    $154.75    12/3/20      $11,625.60    $154.75
                          Monthly
(Special Litigation    Fee Application
Counsel to the
Debtors and Debtors    Period: 9/1/20 –
in Possession)             9/30/20

                       Filed: 11/13/20

                      [Docket No. 3086]




 RLF1 24450561v.1
